Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 20, 24, 30, 32, 36 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bahukudumbi et al.  (PG Pub. 2015/0099098).
Regarding claim 1, Bahukudumbi et al. teach an article comprising a fibrous structure including one or more nonwoven material layers comprising a fiber matrix. The fiber matrix comprises inorganic fibers 105 which are taught as glass fibers [0032]. Bahukudumbi et al. are silent regarding the amount glass fibers in the nonwoven, but upon examination of Bahukudumbi et al., it would have been obvious one of ordinary skill in the art that Bahukudumbi et al. teach using glass fibers alone in the nonwoven and/or it would have been obvious to use solely glass fibers (and thus greater than 60% by weight) to provide reinforcement as taught by Bahukudumbi et al. At least the inorganic fibers are adapted to withstand temperatures up to about 1150 degrees Celsius as glass fibers are taught. The fibers of the fiber matrix are arranged to form a series of loops extending from one surface of the fiber matrix to an opposing surface in the thickness direction [0030]. 
Regarding claim 2, the one or more nonwoven material layers are formed by vertical lapping [0030]. 
Regarding claim 3, the one or more nonwoven material layers are formed by air laying or mechanical pleating [0030]. 
Regarding claim 7, the fibers are taught is silicon carbide , or silica based fibers. 
Regarding claim 20, the binder is optional in Bahukudumbi et al. and therefore teaches the fiber matrix is free of binder.
Regarding claim 24, the fibrous structure includes one or more films, scrims, skins, fabrics or a combination thereof laminated to one or more sides of the one or more nonwoven material layers. 
Regarding claim 30, the fiber matrix includes fibers of low flame and/or smoke emitting type. 
Regarding claim 32, The fibers of the fibrous structure are oriented about +/- 45 degrees from vertical in the thickness direction [0027].
Regarding claim 36, the fibrous structure is thermoformable.
Regarding claim 37, one or more fiber matrix layers is a hydrophobic layer. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bahukudumbi et al.  (PG Pub. 2015/0099098) in view of Kato (US Patent 4,652,436). 
Regarding claim 8, Bahukudumbi et al. are silent regarding the formation of the silica-based fibers. However, Kato teaches using polysilicic acid to form silicon carbide in order to improve yield and crystallinity. It would have been obvious to one of ordinary skill in the art to use the polysilicic acid of Kato in Bahukudumbi et al. in order to improve yield and crystallinity and arrive at the claimed invention. 
Claims 1-3, 7-9, 12, 14, 18, 20, 22-24, 28-32 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Kunze et al. (PG Pub. 2010/0209306).
Regarding claims 1-2, Kunze et al. teach an article comprising a fibrous structure including one or more nonwoven material layers comprising a fiber matrix. The fiber matrix comprises inorganic fibers in an amount of about 60percent by weight or greater and wherein at least the inorganic fibers in the fiber matrix are adapted to withstand temperatures of up to about 1150 degrees Celsius. Kunze et al. teaches cross-lapping, so that the fibers of the fiber matric are arranged to form a series of loops. Kunze et al. is silent regarding the loops extending from one surface of the fiber matrix to an opposing surface in the thickness direction. However, it would have been obvious to one of ordinary skill in the art to have the loops extending from one surface of the fiber matrix to an opposing surface in the thickness direction in order to tailor the article properties and increase strength in a direction. 
Regarding claim 3, Kunze et al. teach the one or more nonwoven material layers are formed by air laying or mechanical pleating. 
Regarding claim 7, the inorganic fibers are ceramic fibers and/or silica-based fibers. 
Regarding claim 8, Kunze et al. teach the ceramic and/or silica based fibers are formed aluminum silicate and therefore are formed from polysilicic acid. 
Regarding claim 9, Kunze et al. teaches the inorganic fibers are amorphous alumina silicate fibers based on aluminum oxide and therefore amorphous aluminum oxide and also therefore contain polysilicic acid. 
Regarding claim 12, Kunze et al. teach the fiber matrix includes a polymeric binder comprising polybutylene terephthalate, polyethylene terephthalate and polyamide.
Regarding claim 14, the matrix includes a polymeric binder having a softening temperature and/or melting temperature of about 110 degrees Celsius.  
Regarding claim 18, the fiber matrix includes binder in an amount 40 percent by weight or less. 
Regarding claim 20, Kunze et al. teach the binder is optional and therefore teach the fiber matrix is free of binder. 
Regarding claim 22, Kunze et al. teach needlepunching and therefore it is clear the peaks of the loops are joined and in the alternative, it would have been obvious to one of ordinary skill in the art to arrive at the claimed one or more surfaces of the fiber matrix are mechanically entangled to join the peaks of the loops together as needlepunching naturally achieves entangling. 
Regarding claim 23, the one or more surface of the fiber matrix are melted by hot air. Kunze et al. are silent regarding the method melting. Although Kunze et al. does not disclose claimed process of heating, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Kunze et al. meets the requirements of the claimed composition, Kunze et al. clearly meet the requirements of present claims article.
Regarding claim 24, the fibrous structure includes one or more films, facings, scrims, skins, fabrics or a combination thereof laminated to one or more sides of the one or more nonwoven material layers. 
Regarding claim 28, Kunze et al. teach two or more mat fiber layers may be formed one on top of another [0148]. Kunze et al. further teach a layer of scrim or netting may be included within the body of the mounting mat for the purpose of reinforcing the mounting mat [0080]. Therefore, it would have been obvious to one of ordinary skill in the art to place a scrim between the two or more nonwoven material layers for reinforcement. 
Regarding claim 29, Kunze et al. teach two or more mat fiber layers may be formed one on top of another [0148]. Kunze et al. teach nonwoven scrims on either surface of the nonwoven material layer forming a sandwich and forming a film layer on at least one surface. Kunze et al. are silent regarding the other surface being a spunbond or meltblown or combination thereof, However, it would have been obvious to one of ordinary skill in the art to use the claimed hydrophobic air-flow resistive spunbond in order to affect article properties including water resistance and use a SM layer or SMS layer as is known in the art to improve properties and arrive at the claimed invention. 
Regarding claim 30, the fiber matric includes fibers of low flame and/or smoke emitting type. 
Regarding claim 31, the fiber matrix includes fibers having a limiting oxygen index of 25 or greater according the claimed standard. In the alternative, it would have been obvious to one of ordinary skill in the art at the time of the invention to have the claimed limiting oxygen index in order to improve the article properties and arrive at the claimed invention.
Regarding claim 32, Kunze et al. teach a pleated filter in US Patent 4,181,514 which is incorporated wherein the fibers of the fibrous structure are oriented about +/- 45 degrees from vertical in the thickness direction. 
Regarding claim 36, The fibrous structure is thermoformable. 
Regarding claim 37, the one or more fiber matrix layers is a hydrophobic layer since siloxane coating is taught as applied. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Shawn Mckinnon/Examiner, Art Unit 1789